Case 2:20-cv-05832-JS-AKT Document 10 Filed 02/17/21 Page 1 of 2 PageID #: 33



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SALAH H. TAWFIK,

                       Plaintiff,
                                               ORDER
           -against-                           20-CV-5832(JS)(AKT)

PETER GEORGATOS, ARCHIE GEORGATOS,
and PREMIER DINER,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Salah H. Tawfik, pro se
                    134 La Bonne Vie, Apartment C
                    East Patchogue, New York 11772

For Defendants:        Saul D. Zabell, Esq.
                       Diana Marie McManus, Esq.
                       Zabell & Collotta, PC
                       One Corporate Drive, Suite 103
                       Bohemia, New York 11716

SEYBERT, District Judge:

           On December 8, 2020, the Court entered an Order denying

Plaintiff’s request to proceed in forma pauperis and directing

Plaintiff to remit the $400.00 filing fee within fourteen days.

(Dec. 8, 2020 Order, ECF No. 5.)         In the Order, the Court warned

Plaintiff that “a failure to timely comply . . . will lead to the

dismissal of the Complaint without prejudice and judgment will

enter.”   (Id. at 3.)     Plaintiff did not comply with the December

8, 2020 Order and on January 19, 2021, the Court entered an

Electronic Order granting Plaintiff an additional fourteen days to

remit the filing fee.       (See Jan. 19, 2021 Elec. Order.)         In the

January 19, 2021 Electronic Order, the Court again warned Plaintiff
Case 2:20-cv-05832-JS-AKT Document 10 Filed 02/17/21 Page 2 of 2 PageID #: 34



that a failure to pay the filing fee “will lead to the dismissal

of the Complaint without prejudice and judgment will enter.” (Id.)

On January 20, 2021, Defendants mailed the Electronic Order to

Plaintiff at his address of record.          (Aff. Serv., ECF No. 8.)

             More   than   fourteen   days     have   elapsed   since    the

January 19, 2021 Order and Plaintiff has not paid the filing fee

nor has he otherwise communicated with the Court about this case.

Accordingly, it appears that Plaintiff is no longer interested in

pursuing this action and the Complaint is thus DISMISSED WITHOUT

PREJUDICE for failure to prosecute pursuant to Federal Rule of

Civil Procedure 41(b).      The Clerk of the Court to enter judgment

accordingly, mark this case CLOSED, and mail a copy of this Order

to the pro se Plaintiff at his last known address.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.      See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

                                          SO ORDERED.


                                          _ /s/ JOANNA SEYBERT
                                          Joanna Seybert, U.S.D.J.

Dated:   February   17 , 2021
         Central Islip, New York


                                      2
